DETAILED ACTION
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479).

Claim 8, Yun teaches a method comprising: 
receiving first content from a source of content (400) (fig. 1); 
presenting the first content (i.e. broadcast content) on at least one output device (100) (p. 0025); 
receiving at least one data element (i.e. replacement request) indicating replacement content (p. 0034); 

identifying, using the broadcaster app, the replacement content using the information related to the data element (i.e. selecting replacement ad based on user profile) (p. 0034); 
sending, from the broadcaster app to the receiver app, indication of the replacement content to be presented in lieu (i.e. instead of) of original content along with at least one start time of play of the replacement content (p. 0027, 0032-0034); 
commencing play of the replacement content at the start time (p. 0051). 
Yun is not entirely clear in teaching a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time; and 
responsive to receiving from the receiver app the indication of the start time, the broadcaster app updating itself at least in part by presenting a message on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both. 
Wyatt teaches a method comprising: 
sending, from the receiver app to the broadcaster app, indication of the start time (information about insertion points) (p. 0073); and 
“responsive to receiving from the receiver app the indication of the start time” (i.e. additional information about commercials to be inserted at a particular time) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement 
Crowe teaches the specific feature of:
“the broadcaster app updating itself at least in part by presenting a message (i.e. message is displayed during presentation) on a user interface (UI) about the replacement content, or presenting content on the UI that is related to the replacement ad, or both” (p. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a message during advertising as taught by Crowe to the system of Yun to let the viewer know of a modification to the presentation (p. 0039).

Claim 11, Yun teaches the method of claim 8, wherein the replacement content comprises at least one replacement Period element (i.e. time period) (p. 0051). 

Claim 12, Yun teaches the method of claim 11, wherein the replacement Period element comprises at least one replacement ad used by the receiver ad to replace original content (p. 0051). 

Claim 13, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting a message on the at least one output device pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 14, Yun is silent regarding the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content. 
Wyatt teaches the method of claim 8, comprising using the broadcaster app to alter presentation on the output device by presenting different content on the at least one output device that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Zhao et al. (US 2019/0132652).

Claim 9, Yun is silent regarding the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content. 
Zhao teaches the method of claim 8, wherein the first content comprises Advanced Television System Committee (ATSC) 3.0 content (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided ATSC content as taught by Zhao to the system of Yun to provide interactive services (p. 0028).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Clift (US 2020/0169788).

Claim 10, Yun is silent regarding the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information. 
Clift teaches the method of claim 8, wherein the at least one data element indicating replacement content comprises xlink information (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).
Claim 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402).

Claim 15, Yun teaches an assembly (i.e. code for operating broadcaster and receiver sides) for playing content, comprising: 
at least one display for presenting content (100) (fig.1); 
at least one processor in the assembly for playing content for controlling the display (100) (fig.1);
at least one receiver app executable by the processor in the assembly for playing content to present replacement content received by the assembly from a broadcast system on the display responsive to a broadcaster app (i.e. based on user profile) (p. 0034).
“replacement content” (p. 0027, 0032-0034).
Yun is silent regarding the specific feature of:
“the receiver app configured for sending to the broadcaster app signals between start and end of play of the content so that in event of a channel change before ending presentation of the content, the broadcaster app knows how much of the content was watched”.
Coffin teaches the specific feature of:
“the broadcaster app knows how much of the content was watched” (i.e. tracking advertising content watched) (p. 0077).

Herring teaches the specific feature of:
“the receiver app configured for sending to the broadcaster app signals (i.e. messages) between start and end of play of the content so that in event of a channel change before ending presentation of the content (i.e. listener data) (p. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided broadcaster tracking as taught by Herring to the system of Yun to allow the system to track content being displayed (p. 0007).

Claim 19, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting a message pertaining to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 20, Yun is silent regarding the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content. 
Wyatt teaches the assembly of claim 15, wherein altering presentation on the display comprises presenting different content on the display that is related to the replacement content (i.e. additional information about commercials to be inserted) (p. 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided altering of replacement content as taught by Wyatt to the system of Yun to allow for additional information about replacement content to be inserted (p. 0073).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Coffin, III (US 2003/01723760), and further in view of Herring et al. (US 2003/0073402), and further in view of Clift (US 2020/0169788).

Claim 16 is analyzed and interpreted as an apparatus of claims 1 and 10.

Claim 17, Yun is silent regarding the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element establishing the replacement content. 
Clift teaches the assembly of claim 16, wherein the broadcaster app is configured for, responsive to receiving the xlink notification message, resolving the xlink to render a replacement Period element (i.e. resolution) establishing the replacement content (p. 0074-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 18, Yun is silent regarding the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element, the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal. 
Clift teaches the assembly of claim 17, wherein the broadcaster app is configured for sending to the receiver app the replacement Period element and at least one trigger related to the replacement Period element (i.e. broadcasting application), the receiver app being configured for sending to the broadcaster app notification of occurrence of the at least one trigger, the notification establishing the signal (i.e. switchover) (p. 0072-0075). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided XLink based methods as taught by Clift to the system of Yun to allow for personalized ad replacement (p. 0074).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2020/0007922) in view of Wyatt et al. (US 2012/0192220), and further in view of Crowe et al. (US 2016/0366479), and further in view of Simpson et al. (US 2017/0302982).

Claim 21, Yun is silent regarding the method of Claim 8, wherein the method is executed by a display device for playing the replacement content and executing the broadcaster app and receiver app.
Simpson teaches the method of Claim 8, wherein the method is executed by a display device for playing the replacement content and executing the broadcaster app and receiver app (p. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided applications for replacement content as taught by Simpson to the system of Yun to allow for ease of content management (p. 0080).

Response to Arguments
Applicant's arguments filed 9/5/2021 have been fully considered but they are not persuasive.

Claim 8, Appliant argues that not a single one of the references mentions the term of art “broadcaster app” or “broadcaster application”, much less does any reference recognize the problem stated in the instant application to the effect that “the 
More specifically, claims are to be construed only so broadly as one skilled in the art would interpret them, Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), consistent with the specification, id and Jn re Morris, 127 F.3d 1048 (Fed. Cir. 1997). During prosecution, claims are accorded their broadest reasonable interpretation (BRI), a principle that is not a free-standing canon of claim interpretation and thus one that is not decoupled from those above. Indeed, Jn re Skvorecz, 580 F.3d 1262 (Fed. Cir. 2009) observes that "the protocol of giving claims their broadest reasonable interpretation during examination does not include giving claims a legally incorrect interpretation. This protocol is merely an examination expedient, not a rule of claim construction." And, the proper BRI construction is not just the broadest construction, but rather the broadest reasonable construction in light of the specification, Microsoft Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1298 (Fed. Cir. 2015) (“A construction that is unreasonably broad and which does not reasonably reflect the plain language and disclosure will not pass muster"). As used on, e.g., page 2 of the instant specification, “a 
The Examiner respectfully disagrees. It is reminded to the Applicant that the claims are interpreted in the broadest sense and the specification is read in light of the claims. The technical definition of an "app" is simply a computer program designed to carry out a specific task other than one relating to the operation of the computer itself. The references Yun, Wyatt, and Crowe clearly teach the features of the elements in the claims, the Applicant has not argued otherwise. Though the references may not explicitly mention the term "app", the references are carrying out specific tasks, the specific tasks of the claims and MUST therefore exist an application within the server side and the receiver side. Yun, Wyatt, Crowe inherently teach "apps" in order to carry out the features of the claims. 

Applicant further argues the references are not fairly combinable. The proffered motivation to combine that Coffin with Yun is “to know what content was viewed”. While the proffered motivation to throw Herring into the mix is “to track content being displayed”. But there has been no showing that the person having ordinary skill in the art (PHOSITA) implementing Yun would not already knows what content was being viewed — Yun knows what channel is tuned to and can look it up. And the PHOSITA 
The Examiner respectfully disagrees. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and that of the prior art rests not on any individual element or function but in the very combination itself; "[an application] claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result", KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)). With respect to the combination of Coffin, it is clear Coffin provides an additional feature of tracking advertising content. The motivation to combine Coffin is to provide a specific technique for advertisement tracking. This tracking is different from the references of Yun, Wyatt, and Crowe and provides additional functionality to the system as a whole. A similar interpretation for combination is used with the Herring reference.

Conclusion
Claims 8-21 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        10/21/2021